—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 23, 1991 (People v Rodriguez, 176 AD2d 299), affirming a judgment of the Supreme Court, Kings County, rendered December 22, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Mangano, P. J., Rosenblatt, Ritter and Thompson, JJ., concur.